USCA11 Case: 18-12676      Date Filed: 04/16/2021   Page: 1 of 3



                                                                      [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-12676
                          ________________________

                      D.C. Docket No. 1:16-cv-04658-ELR



CHIKE UZUEGBUNAM,
JOSEPH BRADFORD,

                                                Plaintiffs - Appellants,

versus

STANLEY C. PRECZEWSKI,
President of Georgia Gwinnett College,
in his official and individual capacities,
LOIS C. RICHARDSON,
Acting Senior Vice President of Academic and Student Affairs
and Provost at Georgia Gwinnett College,
in her official and individual capacities,
JIM B. FATZINGER,
Senior Associate Provost for Student Affairs for Georgia Gwinnett College,
in his official and individual capacities,
TOMAS JIMINEZ,
Dean of Students at Georgia Gwinnett College,
in his official and individual capacities,
AILEEN C. DOWELL,
Director of the Office of Student Integrity at Georgia Gwinnett College,
in her official and individual capacities,
GENE RUFFIN,
Dean of Library Services at Georgia Gwinnett College,
           USCA11 Case: 18-12676           Date Filed: 04/16/2021       Page: 2 of 3



in his official and individual capacities,
CATHERINE JANNICK DOWNEY,
Head of Access Services and Information Commons,
in her official and individual capacities,
TERRANCE SCHNEIDER,
Associate Vice President of Public Safety and Emergency Preparedness/Chief of
Police
at Georgia Gwinnett College,
in his official and individual capacities,
COREY HUGHES,
Campus Police Lieutenant at Georgia Gwinnett College,
in his official and individual capacities,
REBECCA A. LAWLER,
Community Outreach and Crime Prevention Sergeant at Georgia Gwinnett
College,
in her official and individual capacities,
SHENNA PERRY,
Campus Safety/Security Officer at Georgia Gwinnett College,
in her official and individual capacities,

                                                          Defendants - Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (April 16, 2021)

Before BLACK and MARCUS, Circuit Judges, and RESTANI, * Judge.

                       ON REMAND FROM THE SUPREME
                        COURT OF THE UNITED STATES

PER CURIAM:



       *
          Honorable Jane A. Restani, Judge for the United States Court of International Trade,
sitting by designation.
                                                2
            USCA11 Case: 18-12676            Date Filed: 04/16/2021       Page: 3 of 3



       When this case came to us initially, binding circuit precedent required that

we conclude that Appellants’ nominal damages claims alone could not save their

otherwise moot constitutional challenges. Uzuegbunam v. Preczewski, 781 F.

App’x 824, 830-32 (11th Cir. 2019) (citing Flanigan’s Enters., Inc. of Ga. v. City

of Sandy Springs, 868 F.3d 1248, 1263-71 (11th Cir. 2017) (en banc)). On March

8, 2021, the United States Supreme Court reversed this panel’s opinion, holding

that “an award of nominal damages by itself can redress a past injury.”

Uzuegbunam v. Preczewski, 141 S. Ct. 792, 796 (2021). For the reasons stated in

the Supreme Court’s decision, we reverse the district court’s dismissal of

Appellants’ First Amended Complaint and remand for further proceedings

consistent with the Supreme Court’s decision. 1

       REVERSED AND REMANDED.




       1
         The parties’ joint motion to extend all deadlines until thirty days after this Court issues
its mandate is DENIED AS MOOT.
                                                 3